               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

U.S. BANK NATIONAL
ASSOCIATION,

                      Plaintiff,                        Case No. 19-CV-317-JPS

v.

DANIEL J. BOHRINGER,                                                   ORDER

                      Defendant.


       This foreclosure action began in Milwaukee County Circuit Court in

2011. See U.S. Bank National Association v. Daniel J. Bohringer et al., Case No.

2011-CV-13210,     available       at:   https://wcca/wicourts.gov.   Defendant

opposed the action through trial and an appeal, but lost at every stage. Id.

In February 2019, the subject property was sold at auction by the sheriff. On

March 1, 2019, apparently in an effort to frustrate the consummation of the

sale, Defendant filed a putative notice of removal of this action to this Court.

       This matter comes before the court on Defendant’s motion to

proceed in forma pauperis. (Docket #2). In order to allow a party to proceed

without prepaying the $400 filing fee in this matter, the Court must first

decide whether they have the ability to pay the fee and, if not, whether the

lawsuit states a claim for relief. 28 U.S.C. §§ 1915(a), (e)(2)(B). On the

question of indigence, although Defendant need not show that he is totally

destitute, Zaun v. Dobbin, 628 F.2d 990, 992 (7th Cir. 1980), it must be

remembered that the privilege of proceeding in forma pauperis “is reserved

to the many truly impoverished litigants who, within the District Court’s

sound discretion, would remain without legal remedy if such privilege
were not afforded to them,” Brewster v. N. Am. Van Lines, Inc., 461 F.2d 649,

651 (7th Cir. 1972).

       Defendant does not meet this standard. He earns just $800 per

month, and states that his total expenses are $600 per month. (Docket #2).

However, Defendant further states that he has $1500 in a savings account.

Id. This is more than sufficient to pay the filing fee. Defendant does not

explain any extenuating circumstances in the “Other Circumstances”

portion of the form motion. Id. The Court will, therefore, deny Defendant

leave to proceed without prepayment of the filing fee.

       Regardless of Defendant’s payment of the filing fee, this action must

be remanded for want of jurisdiction. Federal courts are courts of limited

jurisdiction, and may only hear cases in two primary categories: 1) those

raising issues of federal law, known as “federal question” jurisdiction, and

2) those between parties who are citizens of different states and which

involve an amount in controversy exceeding $75,000.00, known as

“diversity” jurisdiction. See 28 U.S.C. §§ 1331 and 1332(a).

       This action does not invoke either form of jurisdiction. Foreclosure

is a matter of state law. Defendant’s notice of removal suggests his belief

that, by virtue of its removal, this is now an action concerning his civil

rights. (Docket #1). Defendant is incorrect. When an action is removed, the

subject matter of the action remains the same. In other words, Defendant

cannot inject a civil rights claim into this foreclosure case simply by

removing it to federal court. If he wishes to pursue a civil rights claim,

Defendant must file a separate lawsuit to that effect. There is also no

indication from the documents filed by Defendant that diversity is present.

Additionally, as a home-state defendant, Defendant is not entitled to

remove this case on the basis of diversity jurisdiction. 28 U.S.C. § 1441(b)(2).


                                  Page 2 of 3
       Finally, the Court notes that this action appears to have been closed

in the Milwaukee County Circuit Court. On March 4, 2019, the court held a

hearing to confirm the sheriff’s sale. It also heard a motion by Defendant

objecting to the sale and requesting that the action be transferred to federal

court. The court denied that motion, confirmed the sale, and closed the case.

Regardless of these developments, the Court will remand the action to state

court to ensure that court retains full jurisdiction to take whatever

remaining steps may be required to appropriately conclude the case.

       Accordingly,

       IT IS ORDERED that Defendant’s motion for leave to proceed in

forma pauperis (Docket #2) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that the Clerk of the Court take all

appropriate steps to effectuate the remand of this case back to the

Milwaukee County Circuit Court.

       Dated at Milwaukee, Wisconsin, this 5th day of March, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
